
	

115 S3522 IS: Senior Scams Prevention Act
U.S. Senate
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3522
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2018
			Mr. Casey (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish a Senior Scams Prevention Advisory Council.
	
	
		1.Short title
 This Act may be cited as the Senior Scams Prevention Act.
		2.Senior Scams Prevention Advisory Council
 (a)EstablishmentThere is established a Senior Scams Prevention Advisory Council (referred to in this Act as the Advisory Council). (b)MembersThe Advisory Council shall be composed of the following members or the designees of those members:
 (1)The Chairman of the Federal Trade Commission. (2)The Secretary of the Treasury.
 (3)The Attorney General. (4)The Director of the Bureau of Consumer Financial Protection.
 (5)Not more than 2 representatives from each of the following sectors, including trade associations, to be selected by the Chairman of the Federal Trade Commission:
 (A)Retail. (B)Gift card.
 (C)Telecommunications. (D)Wire transfer services.
 (E)Senior peer advocates. (F)Consumer advocacy organization with efforts focused on preventing seniors from becoming the victims of scams.
 (G)Financial services, including institutions who engage in digital currency. (H)Prepaid cards.
 (6)Any other Federal, State, or local agency, industry representative, consumer advocate, or entity, as determined by the Chairman of the Federal Trade Commission.
				(c)Duties
 (1)In generalThe Advisory Council shall, while considering public comment— (A)collect information on the existence, use, and success of model educational materials and programs for retailers, financial services and wire transfer companies, which—
 (i)may be used as a guide to educate employees on how to identify and prevent scams that affect seniors; and
 (ii)include— (I)useful information for retailers, financial services, and wire transfer companies for the purpose described in clause (i);
 (II)training for employees on ways to identify and prevent senior scams; (III)the best methods for keeping employees up to date on current scams;
 (IV)the most effective signage and best placement for signage in retail locations to warn seniors about scammers’ use of gift cards and wire transfer services;
 (V)suggestions on effective collaborative community education campaigns; (VI)available technology to assist in identifying possible scams at the point of sale; and
 (VII)other information that would be helpful to retailers and wire transfer companies and their employees as they work to prevent fraud affecting seniors; and
 (B)based on the findings in subparagraph (A)— (i)identify inadequacies, omissions, or deficiencies in those educational materials and programs for the categories listed in subparagraph (A) and their execution in reaching employees to protect older adults; and
 (ii)create model materials to fill those inadequacies, omissions, or deficiencies. (2)Encouraged useThe Chairman of the Federal Trade Commission shall, after the public comment period is complete—
 (A)make the model educational materials and programs and information about execution of the programs described in paragraph (1) publicly available; and
 (B)encourage the use and distribution of the materials created under this subsection to prevent scams affecting seniors by governmental agencies and the private sector.
 (d)ReportsSection 101(c) of the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21711(c)) is amended— (1)in subparagraph (C), by striking and at the end;
 (2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (E)for the Federal Trade Commission, include information on— (i)the Senior Scams Prevention Advisory Council's newly created model materials, any recommendations of the Advisory Council, and any views or considerations made by members of the Advisory Council or by public comment that were not included in the Advisory Council’s model materials or considered an official recommendation by the Advisory Council;
 (ii)the Senior Scams Prevention Advisory Council’s findings about senior scams (including information about the ways scams affect seniors, including the negative effects on their well-being); and
 (iii)any recommendations on ways stakeholders can continue to work together to reduce scams affecting seniors..
 (e)TerminationThis Act, and the amendments made by this Act, ceases to be effective on the date that is 5 years after the date of enactment of this Act.
			
